          Case 3:21-cv-30009-MGM Document 10 Filed 03/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

BRYAN MCFARLAND,

                Plaintiff,                         CIVIL ACTION NO. 3:21-cv-30009
v.

SCHREIBER LAW, LLC; MIDLAND
FUNDING, LLC; JOHN DOES 1-X,,

                Defendants.


                       NOTICE OF WITHDRAWAL OF APPEARANCE

         Please withdraw the appearance of Andrew M. Schneiderman, as counsel of record for the

Defendant, Midland Funding, LLC, in the above-captioned matter.

                                               Attorneys for Defendant MIDLAND
                                               FUNDING, LLC
                                               By: Its Attorneys

                                               /s/ Andrew M. Schneiderman
                                               Andrew M. Schneiderman, BBO #666252
                                               HINSHAW & CULBERTSON LLP
                                               53 State Street
                                               27th Floor
                                               Boston, MA 02109
                                               617-213-7000
                                               617-213-7001 (facsimile)
                                               aschneiderman@hinshawlaw.com

Dated:       March 5, 2021


                                 CERTIFICATE OF SERVICE

       I, Andrew M. Schneiderman, hereby certify that the documents filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) on March 5, 2021.

                                                /s/ Andrew M. Schneiderman
                                                Andrew M. Schneiderman




                                                                                1035279\307646331.v1
